DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DAVID C. MAYO,
                            Appellant,

                                     v.

                              LAURI S. MAYO,
                                 Appellee.

                               No. 4D22-232

                         [November 23, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Brett M. Waronicki, Judge; L.T. Case No.
432020DR000425.

   Bonnie Anderson Conrad and F. Shields McManus of The Law Offices
of Travis R. Walker, P.A., Stuart, for appellant.

  James L. Green of Law Office of James L. Green, P.A., Jupiter, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.